DISMISS; and Opinion Filed August 5, 2014.




                                           S   In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-14-00374-CV

                                SALLY J. FAGGETT, Appellant
                                            V.
                                  CITIBANK, N.A., Appellee

                       On Appeal from the 134th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-12-14033

                              MEMORANDUM OPINION
                Before Chief Justice Wright, Justice Lang-Miers, and Justice Brown
                                  Opinion by Chief Justice Wright
        The clerk’s record in this case is overdue. In a letter dated June 25, 2014, we notified

appellant that the Dallas County District Clerk informed the Court that the clerk’s record had not

been filed because appellant had not paid or made arrangements to pay for the clerk’s record.

We directed appellant to file, within ten days of the date of our letter, written verification that she

had paid for or made arrangements to pay for the clerk’s record or that she had been found

entitled to proceed without payment of costs. We cautioned appellant that if we did not receive

the required documentation within ten days, we might dismiss the appeal without further notice.

To date, appellant has not provided the required documentation regarding the status of the clerk’s

record nor has she otherwise corresponded with the Court regarding her appeal.

        Accordingly, we dismiss this appeal for want of prosecution. See TEX. R. APP. P. 37.3(b),

42.3(b), (c).
                    /Carolyn Wright/
                    CAROLYN WRIGHT
                    CHIEF JUSTICE



140374F.P05




              –2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

SALLY J. FAGGETT, Appellant                        On Appeal from the 134th Judicial District
                                                   Court, Dallas County, Texas
No. 05-14-00374-CV        V.                       Trial Court Cause No. DC-12-14033.
                                                   Opinion delivered by Chief Justice Wright,
CITIBANK, N.A., Appellee                           Justices Lang-Miers and Brown
                                                   participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee CITIBANK, N.A. recover its costs of this appeal, if any,
from appellant SALLY J. FAGGETT.


Judgment entered this 5th day of August, 2014.




                                             –3–